        Case: 5:20-cr-00112-PAG Doc #: 9 Filed: 02/14/20 1 of 2. PageID #: 39




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 5:20CR112
                                                   )
                 Plaintiff,                        )
                                                   )   CHIEF JUDGE PATRICIA A. GAUGHAN
                                                   )
                 v.                                )
                                                   )
 ALLEN MARTIN KENNA,                               )   PETITION FOR WRIT OF HABEAS
                                                   )   CORPUS AD PROSEQUENDUM
                 Defendant.                        )

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF OHIO, EASTERN DIVISION:

        The petitioner, Duncan T. Brown, Assistant United States Attorney for the Northern

District of Ohio, respectfully submits to the Court that Allen Martin Kenna is now confined in

the Summit County Jail, 205 E. Crosier Street, Akron, OH 44311, and is in the custody of the

Sheriff for said Institution.

        Your petitioner further shows to the Court that the Defendant has been charged in this

District with violations of Title 18, United States Code, Sections 844(i) and 875(c), and pursuant

to said charge is to appear for Arraignment on Friday, February 21, 2020, at 9:15 a.m. before the

Honorable Chief Judge Patricia A. Gaughan in the United States District Court for the Northern

District of Ohio, Eastern Division.

        WHEREFORE, your petitioner prays that a Writ of Habeas Corpus Ad Prosequendum

issue from this Court to the above-named custodian and/or the United States Marshal at

Cleveland, Ohio or their designee, and/or FBI and/or the Ohio Department of Rehabilitation and

Corrections to produce the Defendant before this Court at the above-specified time and place and
       Case: 5:20-cr-00112-PAG Doc #: 9 Filed: 02/14/20 2 of 2. PageID #: 40



for such other and further proceedings as the Court may deem proper as it pertains to the

prosecution of said charges; and that immediately after the said Defendant completes this and

any future court proceedings, be returned to said custodian under safe and secure conduct.

                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                             By:     /s/Duncan T. Brown
                                                      Duncan T. Brown (NY: 3982931)
                                                      Assistant United States Attorney
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3933
                                                      (216) 522-8355 (facsimile)
                                                      Duncan.Brown@usdoj.gov


       I, Duncan T. Brown, do declare under penalty of perjury that the foregoing is true and

correct.

                                                    /s/Duncan T. Brown
                                                    Duncan T. Brown
                                                    Assistant United States Attorney


Executed on February 14, 2020.




                                                2
